      Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 1 of 27




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAY D. GOULD,

       Plaintiff,

vs.                                       Civil Action File No.

INTERFACE, INC.,                          JURY TRIAL DEMANDED

       Defendant.


                                 COMPLAINT

      COMES NOW Plaintiff Jay D. Gould (“Mr. Gould”), and files the instant

Complaint against Defendant Interface, Inc. (“Defendant”) showing the Court as

follows:

                        PRELIMINARY STATEMENT

      1.     Mr. Gould has more than twenty years of executive experience leading

global brands and a legacy of transforming traditional businesses into purpose-

driven organizations.

      2.     Mr. Gould initially started with Defendant as Executive Vice President

(“EVP”) and Chief Operating Officer (“COO”) in January 2015 before being

appointed the Chief Executive Officer (“CEO”) in March 2017. Mr. Gould was

notably just the third CEO in Defendant’s forty-five-year history and succeeded
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 2 of 27




former CEO Daniel T. Hendrix (“Board Chair Hendrix”), who previously served as

CEO for sixteen years, and served and continues serving as Chair of Defendant’s

Board of Directors (“Board”).

      3.     Mr. Gould fulfilled his duties as Defendant’s CEO and indeed

Defendant’s net sales and gross profit on sales grew throughout Mr. Gould’s tenure

as CEO. During his five-year tenure at the Company, earnings per share more than

doubled, from $0.62 to $1.54.

      4.     Notwithstanding this phenomenal success, on November 5, 2019,

Board Member Chris Kennedy (“Director Kennedy”) threatened to destroy Mr.

Gould’s name and ensure that Mr. Gould would never work for a publicly traded

company again if he did not submit to Director Kennedy’s overbearing operational

demands, including but not limited to, firing the Human Resource Officer and using

a Chicago recruiting firm that Director Kennedy selected to conduct the search for

the replacement.

      5.     Less than three years after his appointment as CEO, Mr. Gould was

wrongly terminated on January 19, 2020 in breach of his Amended and Restated

Employment and Change in Control Agreement (the “Agreement”) with Defendant.

A true and correct copy of the Agreement is publicly available through the Securities

and Exchange Commission as Defendant’s Form 8-K filing dated April 11, 2017 and


                                         2
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 3 of 27




is attached hereto as Exhibit A.

      6.     The very next day, on January 20, 2020, Defendant unleashed a series

of defamatory, disparaging and libelous statements with respect to Mr. Gould and

his termination. As of the date of this filing, Defendant continues engaging in this

defamatory, disparaging and libelous campaign against Mr. Gould; aimed at

destroying his reputation despite Mr. Gould’s demand that Defendant retract the

defamatory statements.

      7.     In light of the foregoing, Mr. Gould brings this action based on his

claims against Interface for: (1) retaliation (2) breach of the Agreement; (3)

defamation per se; (4) defamation; (5) negligence; and (6) attorneys’ fees. This

action also seeks compensatory, punitive, and exemplary damages, and other

appropriate relief for the willful and malicious injuries caused by Defendant’s

misconduct, which was intentionally targeted at Mr. Gould and his reputation with

the intent to cause him financial harm.

      8.     As of this date, Defendant has deprived Mr. Gould of in excess of ten

million dollars ($10,000,000.00) in compensation and has directly disparaged his

reputation causing further economic damages and mental anguish.

                  PARTIES, JURISDICTION, AND VENUE

      9.     Mr. Gould is the former CEO of Defendant, whose principal executive


                                          3
      Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 4 of 27




office was located in Defendant’s global headquarters in Atlanta, Georgia.

       10.    Mr. Gould is a resident of Atlanta, Georgia.

       11.    Defendant is a publicly traded corporation, organized and existing

under the laws of the State of Georgia, with its principal place of business located at

1280 West Peachtree Street, NW, Atlanta, Georgia 30309, Fulton County.

       12.    This Court has proper jurisdiction of the subject matter of this action

under 28 U.S.C. § 1331 in that this action arises under the laws of the United States,

and specifically 42 U.S.C. § 2000e-3. This Court has supplemental jurisdiction over

the state law claims pursuant to 28 U.S.C. § 1367.

       13.    Mr. Gould timely filed his EEOC administrative charge and received

his notice of right to sue, attached hereto as Exhibit B.

       14.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claims asserted herein

occurred in this district.

       15.    All conditions precedent to this action have been satisfied, excused or

waived.

                             FACTUAL BACKGROUND

I.     DEFENDANT INTERFACE, INC.

       16.    Defendant (TILE:NASDAQ) is a publicly traded corporation



                                          4
      Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 5 of 27




headquartered in Atlanta, Georgia (Fulton County) with a current market value of

over nine hundred and fifty-four million dollars ($954,000,000.00).

      17.    Defendant is a global commercial flooring company with an integrated

collection of carpet tiles and resilient flooring. Defendant manufactures, markets,

installs, and services products for commercial and institutional interiors markets.

Defendant provides modular carpet, vinyl flooring, rubber flooring, and

complementary products, as well as carpet replacement, installation, and

maintenance services.

II.   DEFENDANT APPOINTS MR. GOULD AS COO AND LATER AS
      CEO BASED UPON HIS PROVEN BUSINESS TRACK RECORD

      A.     Defendant Hires Mr. Gould As EVP and COO in January 2015
             Based on Mr. Gould’s “Focus on Power of Purpose”
      18.    With more than twenty years of executive experience leading global

brands and a legacy of transforming traditional businesses into purpose-driven

organizations, Defendant hired Mr. Gould as Defendant’s EVP and COO in January

2015 to oversee Defendant’s global operations, marketing, and organization

development. Board Chair Hendrix noted that Mr. Gould was hired based on his

“proven track record of creating value for some of the most successful international

corporations in the world…; however, it is [Mr. Gould’s] focus on the power of

purpose that makes him the right fit for Interface. [Mr. Gould] will help us design a



                                         5
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 6 of 27




future for our Company that builds on our legacy and that maximizes our potential

to be a high-performing organization while also fulfilling our mission of being

environmentally and socially progressive.” See Interface Names Jay D. Gould Chief

Operating         Officer,        Interface.com        (Jan.       13,         2015),

https://investors.interface.com/news/press-release-details/2015/Interface-Names-

Jay-D-Gould-Chief-Operating-Officer/default.aspx.

      B.     Defendant Appoints Mr. Gould as President and COO Because
             “He Is a Great Partner As Well As a Good Cultural Fit at
             Interface”

      19.    One year later, in January 2016, Mr. Gould was appointed as

Defendant’s President.       Defendant’s former CEO, and Board Chair Hendrix

commended Mr. Gould as a “great partner as well as a good cultural fit at Interface”

and noted that Mr. Gould “has earned the confidence of our board of directors with

his strategic vision, operational talents and business acumen”.          See Interface

Appoints Jay D. Gould President and Chief Operating Officer, Interface.com (Jan.

13, 2016), https://investors.interface.com/news/press-release-details/2016/Interface-

Appoints-Jay-D-Gould-President-and-Chief-Operating-Officer/default.aspx.

      C.     Defendant Appoints Mr. Gould as CEO Two Years Following His
             Hire Given His “Style of Leadership, Combined With His Global
             Brand Experience and Passion for Interface”

      20.    The following year, Mr. Gould was appointed as Defendant’s CEO



                                         6
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 7 of 27




effective March 3, 2017 to succeed Board Chair Hendrix, who remained Board

Chair. Board Chair Hendrix again commended Mr. Gould’s capabilities noting “I

have every confidence in Jay’s ability to build upon the company’s success and lead

Interface into a new stage. Jay’s energy is contagious and motivational. His style

of leadership, combined with his global brand experience and passion for Interface,

makes him the perfect successor.” See Interface Appoints Jay D. Gould as Chief

Executive        Officer,       Interface.com        (Feb.        22,       2017),

https://investors.interface.com/news/press-release-details/2017/Interface-Appoints-

Jay-D-Gould-as-Chief-Executive-Officer/default.aspx.

      D.    Mr. Gould’s Amended and Restated Employment and Change in
            Control Agreement
      21.   As a condition of his appointment to CEO, Mr. Gould executed the

Agreement, effective March 3, 2017, with Defendant. The Agreement sets forth the

terms and conditions of Mr. Gould’s employment as CEO.

      22.   Among other things, the Agreement sets forth the means by which Mr.

Gould’s employment with Interface may be terminated.

      23.   The Agreement provides that Defendant may terminate Mr. Gould’s

employment “in its sole discretion, whether with or without Cause, at any time upon

written notice to [Mr. Gould]”. See Ex. A, § 5(c).

      24.   The Agreement further defines “Cause” as follows:

                                         7
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 8 of 27




             “Cause” shall mean, for purposes of this Agreement
             (except with respect to a Section 409A Separation from
             Service following a Change in Control, which is addressed
             in Section 7(a)(i) hereof): (A) [Mr. Gould]’s fraud,
             dishonesty, gross negligence, or willful misconduct with
             respect to business affairs of the Company (including its
             subsidiaries and affiliated companies), (B) [Mr. Gould]’s
             refusal or repeated failure to follow the established lawful
             policies of the Company applicable to persons occupying
             the same or similar positions, (C) [Mr. Gould]’s material
             breach of this Agreement, or (D) [Mr. Gould]’s conviction
             of a felony or other crime involving moral turpitude. A
             termination of [Mr. Gould] for Cause based on clause (A),
             (B) or (C) of the preceding sentence shall take effect 30
             days after [Mr. Gould] receives from the Company written
             notice of intent to terminate and the Company’s
             description of the alleged Cause, unless [Mr. Gould] shall,
             during such 30-day period, remedy the events or
             circumstances constituting Cause; provided, however,
             such termination shall take effect immediately upon the
             giving of written notice of termination for Cause under any
             of such clauses if the Company shall have determined in
             good faith that such events or circumstances are not
             remediable (which determination shall be stated in such
             notice).


             See Ex. A, § 5(a)(i).
      25.    Defendant agreed that if Mr. Gould was terminated without Cause, as

defined therein, Mr. Gould would be entitled to certain severance benefits, including

salary continuation, bonus and incentives, continuation of health insurance and life

and long-term care insurance coverages, and vesting of stock options and restricted

stocks, during the remainder of the Term as defined therein. As per its terms, Mr.


                                          8
       Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 9 of 27




Gould was entitled to in excess of ten million dollars ($10,000,000.00) in

compensation as of the date of the termination with cause.

       26.   The Agreement also provides for attorneys’ fees

             [i]n the event Executive incurs legal fees and other
             expenses in seeking to obtain or to enforce any rights or
             benefits provided by this Agreement and is successful, in
             whole or in part, in obtaining or enforcing any such rights
             or benefits through litigation, settlement, arbitration,
             mediation or otherwise, the Company shall pay or
             reimburse Executive’s reasonable legal fees and expenses
             incurred in enforcing this Agreement.

             See Ex. A, § 11.
       27.   The Defendant breached the agreement by not complying with its terms

and relying upon a sham investigation as a pretext for termination with cause.

III.   DEFENDANT’S EXPONENTIAL GROWTH UNDER MR. GOULD’S
       LEADERSHIP
       28.   Under Mr. Gould’s leadership, Defendant achieved strong performance

in 2018 and as reported in the Company’s Schedule 14A Proxy Statement. A true

and correct copy of Defendant’s Schedule 14A Proxy Statement is publicly available

through the Securities and Exchange Commission and is attached hereto as Exhibit

C.

       29.   Specifically, the Company reported net sales in fiscal year 2018

increased eighteen percent (18%) over fiscal year 2017, resulting in net sales of $1.1



                                          9
      Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 10 of 27




billion. See Ex. C.

       30.   Further, the Company reported an increase to adjusted operating

income by thirteen percent (13%) to $134 million in fiscal year 2018. See Ex. C.

       31.   Additionally, adjusted earnings per share increased twenty-six percent

(26%) to a record $1.49 per share in fiscal year 2018. See Ex. C.

       32.   In addition to these financial successes, Mr. Gould also spearheaded the

Defendant’s sustainability mission, “Climate Take Back”, challenging all industries

to operate profitably with carbon negative business models by viewing and using

carbon as a resource. As a result of Mr. Gould’s campaign, Defendant became the

first in its industry to produce all products as carbon neutral.

       33.   Based on Mr. Gould’s efforts leading Defendant through such a

successful period, Mr. Gould’s total compensation for fiscal year 2018 totaled more

than $5.1 million.

       34.   Mr. Gould also received a three percent (3%) merit increase to his base

salary in fiscal year 2018. See Ex. C.

IV.    DEFENDANT UNLAWFULLY TERMINATES MR. GOULD’S
       EMPLOYMENT WITH CAUSE AND REFUSES TO PAY MR.
       GOULD SEVERANCE IN VIOLATION OF THE EXPLICIT TERMS
       OF THE AGREEMENT AND SUBSEQUENTLY DEFAMES AND
       DISPARAGES MR. GOULD
       35.   In October 2019, Director Kennedy, threatened to fire Mr. Gould unless



                                           10
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 11 of 27




Mr. Gould adhered to his outlandish demands including terminating a Human

Resources executive that Director Kennedy did not personally like and using

Director Kennedy’s self-selected recruiting firm to find her replacement.

      36.    On November 5, 2019, Director Kennedy requested that Mr. Gould

attend a meeting at Director Kennedy’s office in Chicago. At this meeting, Director

Kennedy presented Mr. Gould with a list of other operational changes that Director

Kennedy demanded occur before the next Board meeting or Mr. Gould would be

fired. Director Kennedy further threatened that if Gould did not follow this

outlandish directive, Mr. Gould would be fired, Director Kennedy would destroy

Mr. Gould’s name, and Director Kennedy would make sure Mr. Gould would never

work for another public company.

      37.    Immediately, Mr. Gould reported the conversation to Board Chair

Hendrix, highlighting the inappropriateness of Director Kennedy’s comments and

the impossibility of achieving Director Kennedy’s demands in the suggested time

frame. Mr. Gould told Board Chair Hendrix that he was committed to Interface, but

could not be treated in this manner.

      38.    In a December 2019 note to Mr. Gould, Board Chair Hendrix

acknowledged that Mr. Gould “accomplished some great things at Interface, such as

the gross margin expansion, LVT introduction, nora acquisition, Troup County


                                        11
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 12 of 27




Optimization, the new CRM and selling system transformation, increased

profitability, and [Mr. Gould has] created a sense of urgency.”

      39.    At the December 2019 Interface Board meeting, another director told

Director Kennedy that if he had treated her as he had treated Mr. Gould, then she

would have told him “to go f himself.” During this meeting, several other Board

members suggested that Director Kennedy allow Mr. Gould to run the company.

      40.    Interface held its 2020 America’s Sales Meeting (“Sales Meeting”) in

Los Angeles, California. The Sales Meeting took place from 4 p.m. Saturday,

January 11, 2020 through approximately 10 p.m. Tuesday, January 14, 2020.

      41.    Part of the purpose of the Sales Meeting was to celebrate Interface’s

success in 2019; in fact, Interface had had three consecutive record years.

      42.    Most members of Interface’s Global Leadership Team attended the

Sales Meeting, including Board Chair Hendrix, Bruce Hausmann, David Foshee,

Greg Minano, Natalie Poteran, and Pieter van de Torn.

      43.    All members of the leadership team were consuming alcohol at the

weekend’s events.

      44.    In fact, Board Chair Hendrix was seen consuming a “significant amount

of wine” and several bourbons at the Sales Meeting events on Sunday and Tuesday.

      45.    Interface’s General Counsel, David Foshee, was seen having several


                                         12
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 13 of 27




drinks with the leadership team on Sunday night and was seen later that night to be

“highly intoxicated” at the bar while having inappropriate conversations with junior

employees.

      46.    At some point during the weekend, Board Chair Hendrix requested that

Mr. Gould join him for champagne to celebrate the success of the meeting and the

development of the culture.

      47.    Within an hour or so, Mr. Gould held a meeting with the sales team in

which wine and other mixed drinks were served. The team celebrated its great 2019

success. Allegedly during this sales team meeting, Mr. Gould was intoxicated and

used the “f word”. This was the pretextual reason for Gould’s termination, after a

flawed investigation by the same counsel the Board employed for an internal

investigation relating to an SEC inquiry.

      48.    On January 16, 2020, Mr. Gould received a call from Director Kennedy

in which Director Kennedy told Mr. Gould that Interface’s Board was investigating

a complaint from the Sales Meeting. It is believed that Director Kennedy and Board

Chair Hendrix orchestrated this complaint.

      49.    Within days of the sales meeting, Defendant (and upon information and

belief, through Board Chair Hendrix and Director Kennedy) authorized an “internal

investigation” into Mr. Gould’s “behavior”. This “investigation” was instituted by


                                            13
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 14 of 27




Board Chair Hendrix’s direction as a ruse to terminate Mr. Gould’s employment as

CEO. The investigation was requested with malice and intent to terminate Mr.

Gould. The investigation was conducted by King & Spalding, LLP despite an

obvious conflict between its representation of the Board and its investigation of a

Board Member. The investigation lacked fundamental fairness and did not address

the who, what and where issues normally asked of accused and did not allow the

accused to identify witnesses or provide sufficient notice or address the motives of

the accusers. Moreover, the investigator did not interview all witnesses at the

meeting.

        50.   To cover up its inaccurate, pretextual, and flawed investigation,

Interface threatened and silenced witnesses in an effort to “circle the wagons” and

cover up its flawed investigation and pretextual termination.

        51.   As consequence of Board Chair Hendrix’s pretextual and negligent

investigation, Mr. Gould was informed via email at 9:22 a.m. on Sunday, January

19, 2020 that his employment was terminated effective immediately.

        52.   Pursuant to Section 4 of the Agreement, the Term of the Agreement as

of January 19, 2020 was for a rolling, two-year period due to expire on January 19,

2022.

        53.   Defendant informed Mr. Gould that his termination was with Cause


                                         14
    Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 15 of 27




pursuant to Sections 5(a)(i)(A) and (B) of the Agreement based on Mr. Gould’s

allegedly “repeated abuse of alcohol at Company sponsored events and willful

mistreatment of subordinate employees, both in violation of Interface’s established

lawful policies.” This despite the fact that Board Chair Hendrix and other key

executives had imbibed significant alcohol and encouraged a meeting in which

alcohol would be served to employees. In fact, alcohol was served at every event

during the celebration. Mr. Gould was not intoxicated and did not mistreat

subordinated employees as other employees have verified.

      54.   The next day, on Monday, January 20, 2020, Defendant publicly issued

a press release stating that “Jay Gould…was terminated after an investigation

concluded that he engaged in personal behavior that violated Company policy and

core values.”

      55.   Defendant further reported in its publicly filed Form 8-K dated January

21, 2020 that the Board “voted to terminate for cause the employment of Jay D.

Gould, President and Chief Executive Officer, effective immediately, for violations

of the Company’s working environment policies. Mr. Gould is not entitled to

receive any severance payment in connection with his termination.”

      56.   Defendant publicized its unlawful action and communicated these false

statements to its employees, the public, and potential and prospective employers of


                                        15
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 16 of 27




Mr. Gould.

V.    DEFENDANT’S TERMINATION                    WAS      A    PRETEXT        FOR
      UNLAWFUL RETALIATION

      57.     The reasoning underlying Mr. Gould’s termination is a pretext and was

publicized with malice in order to disparage and injure Mr. Gould’s name and

reputation.

      A.      The Chair and Others Were Intoxicated at Company Events
              including the 2019 Sales Meeting

      58.     Board Chair Hendrix has a reputation for consuming alcohol at

Interface events, including Interface’s recent holiday party at Interface’s Atlanta

Headquarters, where it was noted that he was slurring his speech while participating

in gambling games.

      59.     Board Chair Hendrix also has a reputation for public intoxication at

events with Interface employees. In fact, at a recent event, while inebriated, Board

Chair Hendrix asked Mr. Gould’s wife if he could hold her and reached out to her in

an inappropriately sexual manner. She refused and requested Board Chair Hendrix’s

son to remove Board Chair Hendrix from the situation. Mr. Gould raised concerns

about Board Chair Hendrix’s comments during the January 14, 2020 sales meeting

including his comments about women.




                                        16
        Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 17 of 27




         60.   Board Chair Hendrix has been intoxicated at numerous recent company

events such as the 2019 holiday party at Interface headquarters. He frequently invites

Interface employees to his home for drinks and often gets intoxicated with them.

         61.   During the fall of 2019 at a Florida State football game where an

Interface employee was present, Board Chair Hendrix got drunk and fell injuring his

face.

         62.   Moreover, at a November 2019 Atlanta Falcons game where employees

were present, after numerous drinks, Board Chair Hendrix fell down and broke his

jaw in three places.

         B.    Comments Made About Women Which Belies the Company’s
               Alleged Reason for Termination

         63.   At a lunch meeting, Board Chair Hendrix conveyed to Mr. Gould that

the “right way to hire a secretary” is that the individual “must fit between desks no

more than 24 inches apart” and “a pencil should stay under her breasts”. Mr. Gould

replied that is not how he hires.

         64.   At a lunch meeting, Board Chair Hendrix also conveyed that he

discovered an employee, who was married to another Interface employee, had twice

slept with Interface subordinates while married, and that neither Board Chair

Hendrix, nor the Company, took any disciplinary action against the employee, who

remains active at Interface. Board Chair Hendrix hired the employee and did not

                                         17
      Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 18 of 27




want to take action.

       65.   Board Chair Hendrix also conveyed that at a previous sales meeting he

had found two Interface employees naked and inebriated in a hot tub, but Board

Chair Hendrix took no corrective action.

       66.   Board Chair Hendrix frequently used the “f” word and other profanity

both at the 2019 retreat and company events. In fact, the “f” word has been used at

Board meetings.

       67.   Board Chair Hendrix and lead executives have used the “f” word and

other profanity at other company events and meetings.

       68.   As outlined above, Interface retaliated against Mr. Gould for his

opposition to discriminatory hiring practices.

VI.    DEFENDANT BREACHED ITS AGREEMENT AND DEFAMED MR.
       GOULD
       69.   Defendant has breached its Agreement with Mr. Gould by refusing to

deliver the severance benefits to which Mr. Gould is entitled.

       70.   Defendant has further engaged in a campaign of defamation, libel and

disparagement by publicly communicating the pretextual reasons for Mr. Gould’s

termination causing irreparable damage to Mr. Gould’s name and reputation and

damaging future earning opportunities.

       71.   On January 21, 2020, Mr. Gould sent Defendant Board Chair Hendrix

                                           18
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 19 of 27




a letter demanding that Defendant: (1) immediately cease and desist from engaging

in its illegal and unlawful conduct and (2) retract all defamatory and/or libelous

statements by 5:00 p.m. ET, January 22, 2020. As of the date of this filing,

Defendant has taken no such action to remove the false, defamatory, and disparaging

information it publicized and disseminated about Mr. Gould’s termination, leaving

Mr. Gould with no choice but to seek legal recourse.

                                    COUNT I

 RETALIATION FOR OPPOSING PRACTICES MADE UNLAWFUL BY
                       TITLE VII

      72.   Mr. Gould incorporates Paragraphs 1 through 71 as if fully stated

herein.

      73.   Mr. Gould engaged in a protected activity when he told Board Chair

Hendrix that he would not hire individuals based on the criteria in Board Chair

Hendrix’s inappropriate and offensive comments about women, specifically that a

secretary “must fit between desks no more than 24 inches apart” and that “a pencil

should stay under her breasts”.

      74.   Mr. Gould was wrongfully terminated from Interface.

      75.   Interface retaliated against Mr. Gould when Interface, at the behest of

Board Chair Hendrix, wrongfully terminated Mr. Gould because Mr. Gould voiced



                                        19
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 20 of 27




his disdain and disapproval for Board Chair Hendrix’s inappropriate and offensive

comments about women.

      76.    Defendant’s unlawful conduct has caused, and will continue to cause,

Mr. Gould damages in an amount to be determined at trial including damages for

mental anguish and punitive damages. Wherefore, premises considered Plaintiff

hereby demands damages in the amount of one hundred million dollars

($100,000,000.00) and such other relief as determined by a jury of his peers.

                                    COUNT II

BREACH OF CONTRACT (AMENDED AND RESTATED EMPLOYMENT
          AND CHANGE IN CONTROL AGREEMENT)

      77.    Mr. Gould incorporates Paragraphs 1 through 71 as if fully stated

herein.

      78.    The 2017 Amended and Restated Employment and Change in Control

Agreement is a valid and binding contract supported by good and valuable

consideration.

      79.    Mr. Gould has performed all obligations.

      80.    Defendant materially breached its Agreement with Mr. Gould in the

manner of its termination and failed to pay him under the terms of his contract.

      81.    Defendant’s breach was in bad faith, and Defendant has failed to pay

despite Mr. Gould’s demand.


                                         20
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 21 of 27




         82.   Wherefore premises considered, Gould demands in excess of ten

million dollars ($10,000,0000.00) in damages plus damages for stock options and

other terms and benefits of this contractual relationship along with attorneys’ fees

and expenses as well as damages under O.C.G.A. § 13-6-11 and such other relief as

determined by a jury of his own peers. Defendant’s breach of the Agreement has

caused, and will continue to cause, Mr. Gould damages in an amount to be

determined at trial.

                                    COUNT III

                              DEFAMATION PER SE
         83.   Mr. Gould incorporates Paragraphs 1 through 71 as if fully stated

herein.

         84.   By publishing false statements regarding Mr. Gould’s profession, and

his termination for employment, publicly in press releases and disseminating

information on the Internet to Defendant’s employees, customers, investors, and the

public at large, including potential and prospective employers, Defendant has

published materially false statements of fact concerning Mr. Gould’s profession and

trade.

         85.   The information published by Defendant is false and the defamatory

comments regarding Mr. Gould are actionable comments.



                                         21
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 22 of 27




      86.    Defendant has published unprivileged, defamatory information on the

Internet viewable to at least one third party.

      87.    Defendant is at fault for publishing the defamatory information.

      88.    The published comments were plainly issued with malice aforethought

and calculated to injure Mr. Gould’s reputation, and with the requisite intent by

Defendant to irreparably harm Mr. Gould’s professional and business reputation.

      89.    The published comments demonstrate an intent to harm Mr. Gould’s

professional and business reputation and constitute actual malice.

      90.    The defamatory comments defamed Mr. Gould on his face and

constitute defamation per se.

      91.    Defendant’s unlawful conduct has caused, and will continue to cause,

Mr. Gould damages. Wherefore premises considered, Plaintiff hereby demands

damages in excess of one hundred million dollars ($100,000,000.00) and such other

relief as determined by a jury of his peers.

                                     COUNT IV

                                  DEFAMATION
      92.    Mr. Gould incorporates Paragraphs 1 through 71 as if fully stated

herein.




                                          22
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 23 of 27




      93.    By publishing false and malicious statements regarding Mr. Gould’s

profession, and his termination for employment, publicly in press releases and

disseminating information on the Internet to Defendant’s employees, customers,

investors, and the public at large, including potential and prospective employers,

Defendant has published factual statements capable of defamatory meaning

concerning Mr. Gould’s profession, as the statements make direct reference to Mr.

Gould’s employment and subsequent termination.

      94.    The information published by Defendant is false and the defamatory

comments regarding Mr. Gould are actionable comments.

      95.    Defendant has published unprivileged, defamatory information on the

Internet viewable to at least one third party.

      96.    Defendant is at fault for publishing the defamatory information and

acted with negligence in publishing the information.

      97.    Defendant’s defamatory statements injured Mr. Gould’s professional

and business reputation. Mr. Gould has had to resign from a charitable board because

of these defamatory statements.

      98.    Defendant’s unlawful conduct has caused, and will continue to cause,

Mr. Gould damages. Wherefore, premises considered Plaintiff hereby demands




                                          23
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 24 of 27




damages in the amount of one hundred million dollars ($100,000,000.00) and such

other relief as determined by a jury of his peers.

                                     COUNT V

                        NEGLIGENT INVESTIGATION

      99.      Mr. Gould incorporates Paragraphs 1 through 71 as if fully stated

herein.

      100. Defendant had a duty to act in good faith with respect to its treatment

of Mr. Gould including, but not limited to, with respect to its undertaking and

subsequent reporting of results of an investigation into Mr. Gould’s conduct.

      101. Defendant’s investigation was fatally flawed and failed to follow

reasonable employment law investigation protocols. After interviewing the

accuser’s witnesses, Mr. Gould was called in and asked only surface level questions

and was never asked to identify witnesses who could counter the accusers’

accusations.

      102. Defendant breached its duty to act in good faith to Mr. Gould and as a

result wrongfully terminated Mr. Gould without Cause as defined by the Agreement,

which Defendant has mischaracterized as a termination with Cause in an effort to

cut off Mr. Gould’s entitlement to his severance benefits.




                                          24
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 25 of 27




      103. Defendant further breached its duty by publicly disseminating false,

defamatory and disparaging misinformation related to the circumstances underlying

Mr. Gould’s termination from employment and entitlement to severance benefits.

These public statements have disparaged Mr. Gould, his profession, business,

character, and reputation.

      104. As a result of the breach, Mr. Gould has suffered the loss of salary,

benefits, and other compensation due to him under the Agreement.

      105. Further and as a result of Defendant’s breach, Mr. Gould has been

subject to humiliation and embarrassment.

      106. Defendant’s unlawful conduct has caused, and will continue to cause,

Mr. Gould damages in an amount to be determined at trial. Wherefore, premises

considered Plaintiff hereby demands damages in the amount of one hundred million

dollars ($100,000,000.00) and such other relief as determined by a jury of his peers.

                                    COUNT VI

    ATTORNEYS’ FEES PURSUANT TO O.C.G.A. § 13-6-11 AND THE
                       AGREEMENT

      107. Mr. Gould hereby repeats and incorporates by reference Paragraphs 1

through 71 above as if fully stated herein.

      108. Defendant has acted in bad faith, has been stubbornly litigious, and has

caused Mr. Gould unnecessary trouble and expense.


                                          25
     Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 26 of 27




      109. Mr. Gould is entitled to recover from Defendant its reasonable expenses

of litigation, including attorneys’ fees, pursuant to O.C.G.A. § 13-6-11.

      110. Mr. Gould is entitled to recover from Defendant its legal fees and

expenses of litigation, including attorneys’ fees, pursuant to the Agreement.


      WHEREFORE, Mr. Gould respectfully requests that judgment be made and

entered in his favor and against Defendant on all counts, and that the Court grant the

following relief:

              a.     Enter a verdict and judgment in favor of Mr. Gould on all counts

in this Complaint;

              b.     Award Mr. Gould actual and compensatory damages in an

amount to be determined at trial;

              c.     Award Mr. Gould punitive and exemplary damages in an

amount to be determined at trial;

              d.     Award damages for mental anguish;

              e.     Award Mr. Gould all attorneys’ fees, expenses and costs

incurred in the prosecution of this action pursuant to, among other bases, Section

11 of the Agreement and O.C.G.A. § 13-6-11;

              f.     Award Mr. Gould pre- and post- judgment interest as allowed

by law; and

                                          26
    Case 1:20-cv-00695-SDG-CCB Document 1 Filed 02/14/20 Page 27 of 27




            g.    Grant such other and further relief as this Court deems just and

proper.

                        DEMAND FOR JURY TRIAL

      Mr. Gould hereby demands a trial by jury on all claims so triable.



      Respectfully submitted this 14th day of February, 2020.


                                             /s/David W. Long-Daniels
                                             David W. Long-Daniels
                                             Georgia Bar No. 141916
                                             Long-DanielsD@gtlaw.com
                                             Natasha L. Wilson
                                             Georgia Bar No. 371233
                                             WilsonN@gtlaw.com

                                             GREENBERG TRAURIG, LLP
                                             Terminus 200, Suite 2500
                                             3333 Piedmont Road NE
                                             Atlanta, Georgia 30305
                                             Telephone: (678) 553-2100
                                             Facsimile: (678) 553-2212

                                             Attorneys for Plaintiff Jay D. Gould
ADMIN 36431128v3




                                        27
